Citation Nr: 0103138	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, manifested by instability, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, manifested by arthritis, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased, compensable, evaluation for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim initially came before the Board in March 1999.  It 
was remanded for the performance of a physical examination.  
It was again remanded for the same purpose in December 1999.  
All requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's current right knee disability is manifested 
primarily by degenerative joint disease causing loss of range 
of motion, pain and tenderness, occasional incapacitating 
exacerbations, and slight instability.

3.  The veteran's current left ankle disability is manifested 
primarily by degenerative joint disease causing loss of range 
of motion, pain and tenderness, and occasional incapacitating 
exacerbations.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right knee 
disability manifested by instability, in excess of 10 
percent, have not been met.  38 U.S.C. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Code 5257 (2000).

2.  The criteria for an increased evaluation for a right knee 
disability manifested by arthritis, not to exceed 20 percent, 
have been met.  38 U.S.C. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic Codes 
5003, 5010 (2000); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

3.  The criteria for an increased evaluation for a left ankle 
disability manifested by arthritis, not to exceed 20 percent, 
have been met.  38 U.S.C. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic Codes 
5003, 5010 (2000); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for a right knee 
disability, manifested by instability, currently evaluated as 
10 percent disabling, and by arthritis, currently separately 
evaluated as 10 percent disabling.

Service connection for a right knee disability was granted 
via a rating decision of June 1996.  A 10 percent evaluation 
was assigned.  A rating decision of September 2000 assigned a 
separate 10 percent evaluation for arthritis of the right 
knee.

The report of a VA general medical examination, conducted in 
October 1995, shows the veteran giving a history of 
arthroscopic surgery to the right knee in 1988 with removal 
of debris.  Examination showed some minimal decrease in 
ability to flex the right knee.  The veteran reported taking 
Motrin for pain in his joints.  X-ray examination showed 
degenerative arthritis with a small effusion.  It was noted 
that there were moderate degenerative changes involving the 
femoral-tibial and patello-femoral compartments.  The medial 
joint space showed mild narrowing.

At his personal hearing, conducted in November 1998, the 
veteran stated that his right knee gives out, swells up, and 
produces a cracking sound.  He stated that he has increased 
pain during cold weather and rain.  He reported that it 
becomes sore and he must rest after walking about one block.

The report of a VA examination, conducted in June 2000, shows 
the veteran reporting an injury to the right knee in 1987 
from jumping and running.  He complained of popping, swelling 
and pain.  He reported pain, weakness, stiffness, swelling, 
heat and redness, instability, giving way, locking up, 
fatigability, and lack of endurance.  He stated that cold 
weather and prolonged standing resulted in flare-ups.  He 
stated that he occasionally uses crutches and uses a brace on 
the right knee.  He stated that his knee sometimes affects 
his job and he must then do work sitting down.  

Examination showed slight objective evidence of painful 
motion.  There was no edema or effusion.  There was slight 
instability.  There was no weakness, tenderness, redness, 
heat, or abnormal movement.  There was guarding of movement 
of the right knee.  He had a slight limp.  Range of motion of 
the right knee was flexion to 100 degrees extension to minus 
3 degrees.  There was slight lateral instability of the knee.  
X-ray examination showed marked narrowing of both the 
patello-femoral and medial compartments of the right knee 
with associated hypertrophic changes.  The examiner stated 
that there was weakened movement of the left knee and that he 
was sure there was excess of fatigability, incoordination and 
loss of function due to pain during flare-ups.  Although the 
examiner, in this statement referred to the left knee, the 
Board concludes that this was an erroneous statement as the 
examination was in reference to the right knee.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(2000) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  38 C.F.R. Part 4 
(2000).  Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, as is the case here, 
a rating of 10 percent for each major joint or group of minor 
joints is to be combined, and that limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that when the 
veteran has testified under oath to increasing pain on use, 
and where there was medical evidence substantiating these 
'flare-ups', that when musculoskeletal system disabilities 
are evaluated, pain on use and factors under 38 C.F.R. §§ 
4.40 and 4.45 are to be considered along with the criteria 
set forth in the diagnostic codes to determine the level of 
functional impairment.  8 Vet. App. 202, 206 (1995).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a Diagnostic Code 
5003 for degenerative arthritis, with a separate rating of 10 
percent for instability under Diagnostic Code 5257.  The 
highest evaluation provided for under Diagnostic Code 5003, 
with noncompensable loss of motion, is 20 percent.  VA 
General Counsel Opinion 23-97 provides that knee disabilities 
can be concurrently evaluated under Diagnostic Code 5003, for 
arthritis, and Diagnostic Code 5257 for instability.  

The Board notes that the veteran's testimony shows some 
instability of the right knee.  The report of the most recent 
VA examination likewise shows a finding of slight 
instability.

The Board finds that the veteran's right knee disability most 
closely approximates the criteria found in both Diagnostic 
Codes 5003 and 5257.  Diagnostic Code 5003 provides for a 10 
percent rating for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned if there are occasional incapacitating 
exacerbations.  The veteran is currently rated as 10 percent 
disabled under this diagnostic code, however, both his 
testimony and the report of the most recent examination show 
additional disability due to incapacitating exacerbations.  
The Board concludes that a 20 percent evaluation under 
Diagnostic Code 5003 is appropriate.

Diagnostic Code 5257 provides for a 10 percent rating for 
impairment of the knee with subluxation or lateral 
instability which is considered to be slight.  A 20 percent 
rating is assigned if there is moderate instability or 
subluxation.  A 30 percent rating is assigned if there is 
severe instability or subluxation.  The objective medical 
evidence of record shows that the veteran has slight 
instability of his right knee.  The Board finds the veteran's 
right knee lateral instability cannot be described as more 
than slight.

In conclusion the Board finds that the veteran's right knee 
disability warrants a 20 percent evaluation under Diagnostic 
Code 5003, and a separate 10 percent evaluation under 
Diagnostic Code 5257.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While the 
appellant complains of pain in his right knee, the Board does 
not find that such pain has resulted in functional disability 
in excess of that contemplated in the 20 percent evaluation 
already assigned to compensate for his occasional 
exacerbations.


2.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.

Service connection for a left ankle disability was granted 
via a rating decision of June 1996.  A 10 percent evaluation 
was assigned under Diagnostic Codes 5003, 5010 and 5271.  

The report of a VA examination, conducted in October 1995, 
shows the veteran reporting that he fractured his ankle in 
1991 and had surgical repair with placement of pins in the 
ankle.  Examination showed scars in the left ankle area.  He 
had less than normal range of motion in the left ankle.  It 
was noted that the left ankle could not be moved but to a 90 
degree position from the calf.  X-ray examination showed a 
healed fracture of the distal shaft of the fibula.  Post 
traumatic degenerative changes were present surrounding the 
medial malleolus.  Osteochondral bodies were present in the 
ankle joint.  The ankle mortise was preserved.

At his personal hearing, conducted in November 1998, the 
veteran stated that he experienced pain in his left ankle if 
he turned on it the wrong way or kicked something.  He stated 
that he has difficulty climbing stairs.  He reported that his 
pain is exacerbated by use and by cold or wet weather.  He 
also complained that a scar on his left ankle was tender.

The report of a VA examination, conducted in June 2000, shows 
the veteran giving a history of a left ankle fracture in 
1990.  He reported that hardware was then removed from the 
ankle in 1993.  He complained of pain, weakness, stiffness, 
swelling, heat and redness, instability, giving way, 
fatigability and lack of endurance.  He reported regularly 
using Motrin for pain.  He stated that he experienced periods 
of flare-up with cold weather and prolonged standing.  He 
estimated that during periods of flare-up he experienced a 10 
percent additional impairment.  He reported that he 
occasionally used crutches.  He stated that his disability 
sometimes affects his job at the post office, and he must 
then sit down and stuff letters in holes.

Examination showed guarding of movement of the left ankle.  
Dorsiflexion to 18 degrees was possible, and plantar flexion 
to 44 degrees.  The left ankle was noticeably swollen.  He 
had a slight limp.  X-ray examination showed deformity of the 
distal fibula and distal tibia with some dystrophic 
calcification as well as associated degenerative change 
consistent with post traumatic degenerative arthropathy.  The 
diagnosis was post surgical degenerative joint disease of the 
left ankle with loss of function due to pain.  The examiner 
commented that there was weakened movement of the right 
ankle, and that he was sure that there was excess 
fatigability, incoordination, and loss of function due to 
pain during flare-ups.  Although the examiner here referred 
to the right ankle, the Board concludes that he was in error 
as the examination was for the left ankle.  The examination 
report showed no complaints or objective findings regarding a 
tender scar of the left ankle.

The severity of a traumatic arthritis disability of an ankle 
is ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000) (Schedule), wherein Diagnostic Code 
5010 shows that traumatic arthritis is to be rated in parity 
with ratings under Diagnostic Code 5003, which stipulates 
that degenerative arthritis is to be rated on the limitation 
of motion of the body part affected.  The Schedule provides 
that ankle disabilities are evaluated pursuant to the 
criteria set forth in Diagnostic Code 5270, which 
contemplates ankylosis of the ankle, and Diagnostic Code 
5271, which contemplates moderate or marked limitation of 
motion.

Diagnostic 5270 evaluates ankle ankylosis as 20 percent 
disabling where there is ankylosis of plantar flexion of less 
than 30 degrees.  Ankylosis of plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 degrees is 
evaluated as 30 percent disabling.  Ankylosis of ankle 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity, is evaluated as 40 percent 
disabling.

Diagnostic Code 5271 evaluates a disability manifested by 
moderate ankle limitation of motion as 10 percent disabling, 
and evaluates a marked ankle limitation of motion disability 
as 20 percent disabling.

Diagnostic Code 5284 evaluates other foot injuries as 10 
percent disabling when a moderate disability is manifested, 
as 20 percent disabling when a moderately severe disability 
is manifested, and as 30 percent disabling when a severe 
disability is manifested.

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  When the limitation of motion is 
noncompensable, as is the case here, a rating of 10 percent 
for each major joint or group of minor joints is to be 
combined, and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where there is no 
limitation of motion, but only x-ray evidence of involvement 
of two or more major joints or minor joint groups, a 10 
percent rating is assigned.  A 20 percent rating is also 
assigned where the above is present with occasional 
incapacitating exacerbations.

The veteran is currently rated as 10 percent disabled under 
this diagnostic code, however, both his testimony and the 
report of the most recent examination show additional 
disability due to incapacitating exacerbations.  The Board 
concludes that a 20 percent evaluation under Diagnostic Code 
5003 is appropriate.  A higher evaluation is not possible 
under Diagnostic Codes 5270, 5271, or 5284 as the veteran's 
left ankle disability does not involve ankylosis of the 
joint, moderately severe disability, or marked limitation of 
motion.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While the 
appellant complains of pain in his left ankle, the Board does 
not find that such pain has resulted in functional disability 
in excess of that contemplated in the 20 percent evaluation 
already assigned to compensate for his occasional 
exacerbations.


ORDER

Entitlement to an increased evaluation for instability of the 
right knee, in excess of 10 percent, is denied.
Entitlement to an increased evaluation for arthritis of the 
right knee, not to exceed 20 percent, is granted.
Entitlement to an increased evaluation for arthritis of the 
left ankle, not to exceed 20 percent, is granted.


REMAND

The Board notes that radiographic studies of the veteran's 
bilateral feet were conducted in conjunction with his June 
2000 VA examination.  The report of this study indicates that 
weight bearing views were not obtained, and that such views 
would be necessary to evaluate pes planus.

The Board concludes that the veteran should undergo renewed 
radiographic examination, with weight bearing views included, 
as per the recommendation of the interpreter of the June 2000 
studies.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
new radiographic examination of his feet, 
with weight bearing views included, as 
per the recommendation of the interpreter 
of the June 2000 studies.

2.  Upon completion of the above 
described item, the veteran's June 2000 
examination report should be reviewed by 
the examining provider.  If the examiner 
feels that a new physical examination is 
required, the veteran should be scheduled 
for such examination.

3.  The examining physician should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59.  A complete rationale for 
all opinions expressed must be provided.

Upon completion of the above listed items, the RO should 
review the veteran's claims for an increased rating for pes 
planus.  If the determination remains adverse the RO should 
provide the veteran a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

